Exhibit 10.1

 

Manager’s agreement

 

Between:

Avnet Europe Executive BVBA, a company incorporated under the Laws of Belgium,
registered at the Crossroads bank for enterprises under number 0632.679.431 and
having its registered offices at 20 Kouterveldstraat 20, 1831 Machelen, duly
represented by Mr. Jan Hermans and Mr. Dirk De Vos in their capacity as
managers.

 

 

 

Hereinafter referred to as “Avnet”.

 

 

And:

Mr. Patrict Zammit, residing at __________ Brussels;

 

 

 

Hereinafter referred to as “Mr. Zammit”.

 

 

 

Avnet and Mr. Zammit are collectively referred to as “the Parties”.

 

WHEREAS Avnet’s General Meeting of shareholders will appoint Mr. Zammit as a
remunerated manager of Avnet on 1 October 2015;

 

WHEREAS by the conclusion of the present agreement, the Parties wish to
determine the terms and conditions under which Mr. Zammit will perform his
duties as a manager of Avnet, as from his appointment in such capacity by the
General Meeting of shareholders scheduled on 1 October 2015;  

 

WHEREAS for the performance of his manager’s office, Mr. Zammit shall act as a
self-employed person, both Parties declaring to be fully aware of the
implications hereof.

 

THE PARTIES HAVE AGREED AS FOLLOWS:

 

Article 1 – Definitions

 

In the present agreement (the “Agreement”) the following terms have the
following meanings:

-



“Avnet Group” means Avnet and any and all subsidiaries, affiliates and related
companies.

 

-



“Confidential Information” means personal data or commercial, technical,
strategic, operational or financial data concerning Avnet or the Avnet Group, or
business partners or employees of either or both, which Mr. Zammit has obtained
in the context of the Agreement or his employment within the Avnet Group,
irrespective of the form of the data (electronic, hard copy, verbal, etc.).

 

Article 2 - Object of the Agreement

 

By the Agreement, the Parties wish to determine the terms and conditions under
which Mr. Zammit will perform as manager bearing the title of President, Avnet
Technology Solutions.  

 





--------------------------------------------------------------------------------

 



Article 3 – Obligations of Mr. Zammit

 

3.1. Mr. Zammit commits to work towards achieving Avnet‘s objectives and to
carry out his duties in a loyal and efficient manner and to promote the interest
and reputation of the Avnet Group and to not intentionally undertake any action
which could be harmful to its interests and/or reputation.

 

3.2. In his capacity as manager of Avnet, Mr. Zammit undertakes to perform his
duties on a self-employed basis and in full liberty. In particular, Mr. Zammit
will freely dispose of his working time and shall never be given instructions
regarding the organization of his work and/or the practical modalities of the
performance of his duties.

 

3.3. Mr. Zammit undertakes to be available for the performance of his duties
during the time considered necessary to fulfill his obligations resulting from
the Agreement with a minimum of 221 man-days per year.

 

3.4. Mr. Zammit is allowed to use the Avnet Group’s infrastructure and
documentation as far as it is necessary for the proper performance of
the Agreement. Given the fact that he is authorized to use the Avnet Group’s
infrastructure, he agrees to comply with all applicable instructions regarding
safety and health in the Avnet Group’s buildings where employees work.

 

3.5. Mr. Zammit undertakes to perform his functions with due diligence and in
accordance with generally accepted and consistently applied business practices.
Mr. Zammit shall, at all times, (a) take into consideration the objectives and
best interest of Avnet and the Avnet Group, (b) comply with all applicable laws
and regulations and (c) comply with all corporate policies and codes of business
ethics established by the Avnet Group.

 

3.6. Mr. Zammit also undertakes to communicate to the General Meeting of Avnet
all information which is relevant for Avnet.

 

Article 4 – Place of performance and mobility

 

4.1. Mr. Zammit will perform his duties mainly from Diegem.  Mr. Zammit
acknowledges that Avnet may at its sole discretion assign him to another place
of work within 80 kilometers from Avnet’s office at Diegem for a temporary or
indefinite period.  Avnet may also assign Mr. Zammit to another place of work
outside 80 kilometers from Avnet’s office at Diegem for a temporary or
indefinite period, however with Mr. Zammit’s consent.  

 

4.2. In view of the international scope of activities of Avnet, Mr. Zammit
acknowledges and accepts that the proper performance of his duties entails that
he will have to travel frequently to other locations abroad and perform
temporary assignments abroad. He accepts that international mobility is inherent
to the performance of his duties. 

 

Article 5 – Compensation 

 





--------------------------------------------------------------------------------

 



5.1. For the performance of his office of remunerated manager, Mr. Zammit will
be entitled to a Total Compensation (OTE), split as follows:

 

-



a yearly fixed Compensation paid in 12 equal monthly installments, which
includes the allowances as defined by and according to the Belgian Tax Circular
of August 8, 1983 that will be reviewed on no less than an annual basis.  For
FY16, the fixed compensation is EUR 440.000 gross;

 

-



a yearly variable Compensation if the Avnet Group attains certain targets.  The
amount of variable compensation, the measurement criteria and the terms of
payment will be defined in Mr. Zammit’s annual incentive pay plan at the
beginning of each fiscal year.  For FY16, the target variable compensation is
EUR 440.000 gross.  

 

5.2. The Total Compensation will be paid on the individual bank account
indicated by Mr. Zammit, after the deduction of applicable withholding
taxes.  In case of incomplete year, the Total Compensation will be prorated in
accordance with periods during which Mr. Zammit has performed his duties.

 

5.3. In case of non-performance of the Agreement during an uninterrupted period
of 6 months due to sickness and/or accident, Avnet will continue to pay the
Total Compensation during the said period of 6 months. As from the 1st day of
the second month, Mr. Zammit will fall under the disability insurance as
provided in article 6 of the Agreement and in accordance with the terms and
conditions of this insurance.

 

Article 6 – Insurances 

 

6.1. Avnet will subscribe Mr. Zammit to the following benefits and will pay the
premiums in accordance with the applicable policies within Avnet Group:

 

-



Individual Pension Commitment (including death insurance and pension);

-



Collective Guaranteed Income Insurance;

-



DKV;

-



Travel assistance insurance; and

-      D&O insurance.

 

6.2. Avnet shall reimburse Mr. Zammit the annual contribution to the French
Management Pension insurance at Groupe Humanis (CRE + IRCAFEX).  The quarterly
premium is calculated on a reference salary, fixed at EUR 185,312 for 2015, and
reevaluated annually.  If a taxation is required by law, Mr. Zammit himself is
responsible for this. 

 

Article 7 – Company Car

 

7.1. Avnet will provide Mr. Zammit with a company car, type BMW 740 standard or
similar, for carrying out his professional activities.  Avnet will also provide
Mr. Zammit with a fuel card.

 





--------------------------------------------------------------------------------

 



7.2. Mr. Zammit must use the company car and the fuel card with due diligence,
in accordance with Avnet’s car policy.  Mr. Zammit acknowledges having received
a copy of the car policy, having examined its content, and agrees to comply with
it.

 

7.3. Mr. Zammit may use the company car for private purposes, in accordance with
the terms and conditions of the car policy.

 

7.4. A benefit in kind will be declared in line with the applicable tax and
social security regulations. 

 

Article 8 – Tax regime

 

8.1. The Avnet Group has filed a request on behalf of Mr. Zammit and has
obtained the application of the special tax regime for foreign executives.

 

8.2. Mr. Zammit will not undertake any action that could jeopardize the approval
or continued application of the special tax regime for foreign executives or
reduce the benefits for the Avnet Group.

 

8.3. Mr. Zammit shall keep all documents related to his professional travel
outside Belgium, such as boarding passes, train tickets, visa stubs, etc., and
forward these upon simple request of Avnet or designated tax consultancy firm to
the latter.

 

8.4. If Mr. Zammit ever loses the benefits and the application of the special
tax regime for foreign executives, for whatever reason, Avnet will not be liable
and will not be held to compensate Mr. Zammit in any way.

 

8.5. If in the course of performance of the Agreement, the benefit of the
expatriate tax regime which currently applies to Mr. Zammit would be withdrawn
or lost, then Avnet shall use its best efforts to explore and agree with Mr.
Zammit alternative terms and conditions which will aim at minimizing the adverse
financial impact of such withdrawal or loss, without however resulting in an
excess salary cost to Avnet.

 

Article 9 – Social security status

 

9.1. Mr. Zammit will be subject to the Belgian social security scheme for
self-employed workers. He undertakes to register to a Belgian social insurance
fund for self-employed workers and to maintain his affiliation during the entire
duration of the Agreement and to pay the necessary social security contributions
to his social insurance fund.

 

9.2. Should Mr. Zammit’s social insurance fund claim any social security
contribution due by Mr. Zammit from Avnet, Mr. Zammit agrees to reimburse Avnet
immediately.  Avnet also reserves the right to withhold from Mr. Zammit’s
remuneration any social security contributions due by Mr. Zammit in his capacity
as self-employed worker and claimed from Avnet by Mr. Zammit’s social insurance
fund for self-employed workers. 

 





--------------------------------------------------------------------------------

 



9.3.  Avnet commits itself to facilitate the payment of the social security
contributions due by Mr. Zammit to the social insurance fund.

 

Article 10 – Reimbursement of expenses

 

Avnet will reimburse Mr. Zammit for his actual travel expenses and other
expenses made in performance of the Agreement, to the extent that those costs
are accompanied by the appropriate documentary evidence and are in line with
Avnet’s policies.  The expenses must be reasonable in amount and type and they
must be made in the interest of Avnet.

 

Article 11 – Duration and termination

 

11.1. The Agreement is concluded for an indefinite duration and shall be
effective as of Mr. Zammit’s appointment as manager by Avnet’s General Meeting.

 

11.2. Each Party will have the right to terminate this Agreement at all times
subject to giving the other party notice in writing and sent by registered
mail. 

 

The notice period to be complied with or the period covered by the indemnity in
lieu of notice by Avnet will be 23,5 months.

 

In addition, Mr. Zammit will also be entitled to an additional notice period or
indemnity in lieu of notice corresponding to 1 month per fully completed year
beginning with the start of this Agreement.

 

Avnet has the right to pay an indemnity in lieu of notice equal to the part of
the Total Compensation as detailed in article 4 of the Agreement and the
benefits provided in articles 6 and 7 which correspond to the number of months
of the notice period that is not performed.

 

The notice period to be complied with by Mr. Zammit will be 6 months.

 

Article 12 – Serious cause

 

12.1. Avnet may terminate the Agreement with immediate effect, without notice or
payment in lieu, if serious misconduct or any other conduct of Mr. Zammit
renders it immediately and definitively impossible to continue any further
professional relations between the Parties.

 

12.2. Examples of serious cause which would result in the immediate termination
of the Agreement, include but are not limited to:

 

(1)



Any serious breach by Mr. Zammit of his duties, as defined by the Agreement;

 

(2)



Any breach of the duty of confidentiality;

 

(3)



Any forgery of documents, or fraud;





--------------------------------------------------------------------------------

 



 

(4)



Any misuse of a credit card of the Avnet Group or the Avnet Group’s funds;

 

(5)



Any other criminal offense or any other act which is of such nature that it
definitively breaks the trust between the Parties or which could damage the
reputation or public image of the Avnet Group, provided, however, that any
criminal offence charged to Mr. Zammit solely by virtue of his status as a
director or officer of the Avnet Group and not by virtue of any act or willful
omission by him shall not constitute serious cause;

 

(6)



Any unjustified absence of three consecutive days;

 

(7)



Any public statement which would damage the reputation or the public image of
the Avnet Group; and

 

(8)



Any breach by Mr. Zammit of a third party’s intellectual property rights.

 

Article 13 – Conflict of interests

 

Where Mr. Zammit has any direct or indirect patrimonial interest to a decision
or operation submitted to the managers, Mr. Zammit undertakes to notify the
managers and Avnet’s statutory auditor hereof in accordance with article 259 of
the Belgian Company Code.

 

Article 14 – Unfair competition

 

14.1. Mr. Zammit is prohibited from engaging in or co-operating in any unfair
competition, both during the performance of and after the termination of the
Agreement. Examples of unfair competition include, but are not limited to, the
following:

 

(1)



Use of Avnet’s or the Avnet Group’s names or logos for Mr. Zammit’s own benefit
or for the benefit of any corporate person or individual other than Avnet or the
Avnet Group;


Any act which could confuse Avnet’s or the Avnet Group’s clients or suppliers
about the activities of Avnet or the Avnet Group;

 

(2)



Mr. Zammit representing himself as being in any way connected with or interested
in the business of Avnet or the Avnet Group after the termination of the
Agreement; or



(3)



Any attempt to induce or encourage any agent, any other intermediary, supplier
or service provider of Avnet or the Avnet Group to cease providing services or
the delivery of goods to Avnet or the Avnet Group or to change the conditions
under which these goods or services are delivered in a manner that is
disadvantageous to Avnet or the Avnet Group.

 

14.2. The following practices will also be considered unfair competition, to the
extent that they are associated with one of the practices referred to under
Articles 14.1(1) – 14.1(4) or have the intention or



--------------------------------------------------------------------------------

 



effect or is accompanied by the destabilizing of the undertakings of Avnet or
the Avnet Group, causing confusion, being misleading, portraying Avnet or the
Avnet Group in a bad light, making deceptive statements, using Confidential
Information, obtaining disproportionate advantages, engaging in parasitic
competition, abusing rights or being an accomplice as a third party to a breach
of contract:

 

(1)



(Directly or indirectly) soliciting collaborators of Avnet or the Avnet Group
(irrespective of whether these collaborators would breach their own employment
agreement or contract).

 

(2)



Enticing away clients or prospective clients of Avnet or the Avnet Group. For
the purpose of this article “prospective clients” means undertakings with whom
Avnet or the Avnet Group is or has been in negotiation with at any given time in
the three-year period preceding the termination of the Agreement with a view to
providing services and/or goods to that undertaking, unless Avnet or the Avnet
Group respectively has decided that it will not provide services or goods to the
undertaking concerned.

 

14.3. Article 14 in no way affects article 15 (non-competition).

 

Article 15 – Non-competition clause

 

15.1. If the Agreement ends for whatever reason, Mr. Zammit is prohibited from
undertaking any activity that competes with Avnet or the Avnet Group either
directly, by exploiting an undertaking himself, or indirectly by accepting a
position as a collaborator in an undertaking with competing activities. Hereby,
it is irrelevant whether or not the competing activity is fair or unfair, and
whether or not it is performed for Mr. Zammit’s own account or for the account
of a third party.

 

15.2. The non-compete obligation set out in this article 15:

 

-



only applies if the undertaking referred to in article 15.1 competes with or is
contemplating competing with Avnet or the Avnet Group and is limited to
identical or similar activities to those performed by Mr. Zammit for Avnet or
the Avnet Group;

 

-



applies in the Americas, Europe, Middle East and Africa, and Asia-Pacific; and

 

-



applies for 12 months from and including the day on which the Agreement ends.

 

15.3. In the event any competent court holds that the territorial scope of
article 15.2. is deemed to be too wide and hence puts an undue burden on Mr.
Zammit, the Parties agree to nevertheless observe the key provisions of the
covenant but to limit the territorial scope of article 15.2. to the countries
listed in Annex A.

 

15.4. Within 15 days of the Agreement ending, Avnet may waive its rights under
this article 15 for any reason at its discretion. Any such waiver must be given
in writing.

 

If Avnet does not waive the application of this article 15, Avnet must pay Mr.
Zammit a one-off lump-sum payment equal to 100% of Mr. Zammit’s gross fixed
salary for a period equivalent to the number of



--------------------------------------------------------------------------------

 



months during which this article 15 applies. The reference salary to be taken
into account is the gross salary that Mr. Zammit received during the month
preceding the day on which his duties as manager were terminated.

 

If Mr. Zammit breaches this article 15, Mr. Zammit must reimburse Avnet for the
amount paid by Avnet under the previous paragraph, and in addition pay Avnet an
equivalent amount as a penalty. Avnet may claim additional compensation based on
the actual injury suffered and proven by Avnet.

 

Article 16 – Exclusivity

 

16.1. Mr. Zammit acknowledges and accepts that his duties and responsibilities
demand, and his remuneration was fixed in such a way, so that Mr. Zammit is
required to devote his full working time and ability to Avnet’s business.

 

16.2. Avnet must consent in advance if Mr. Zammit wishes to undertake any other
professional activity. Avnet may refuse its consent without giving reasons, or
may subject its consent to certain conditions.

 

This consent is required for any professional activity, whether or not
remunerated, that:

 

(1)



Mr. Zammit carries out directly as a self-employed person or as an employee,
officer or representative of a company or unincorporated association; or

 

(2)



A company or unincorporated association that is under Mr. Zammit’s control
carries out.

 

16.3. Mr. Zammit is prohibited from performing any other activity (whether or
not remunerated, for his own account or for a third party) other than in
performance of the Agreement, that:

 

(1)



Is competitive in any way with Avnet’s or the Avnet Group’s activities;

 

(2)



Is harmful in any way to the interests or reputation of Avnet, the Avnet Group
or of the clients of Avnet or the Avnet Group; or

 

(3)



Obstructs or prevents the proper performance of the Agreement.

 

Article 17 – Confidentiality

 

17.1. Both during the term of the Agreement and after it ends, Mr. Zammit must
not:

 

-  disclose any Confidential Information to any third party;

-  use any Confidential Information for his own purposes (whether or not for
financial gain) or for the purposes of any other third party (whether or not for
financial gain); or

-  through any failure to exercise due care and diligence, permit or cause any
unauthorized disclosure of any Confidential Information.

 





--------------------------------------------------------------------------------

 



17.2. Both during the term of the Agreement and after it ends, Mr. Zammit must
spontaneously, or at the latest on the first request of Avnet, return all
Confidential Information to Avnet, irrespective of how the Confidential
Information is stored.

 

17.3. Article 17.1. will not apply to:

 

-



Any use or disclosure which is necessary in the context of and for the purpose
of the proper performance of the Agreement;

-



Any use or disclosure with the prior written consent of Avnet; or

-



Any disclosure ordered by a court or other competent authority.

 

Article 18 – Non-solicitation

 

18.1 Mr. Zammit must with regards to any person who is at any time during the
term of the Agreement:

 

(1)



a collaborator of Avnet or the Avnet Group:

 

-



not attempt or participate in an attempt to

 

-



recruit that person (or otherwise employ them as a self-employed service
provider, or in any other capacity); or

 

-



incite that person to end his or her professional relationship with Avnet or
the Avnet Group;



(2)



a client, prospective client, supplier or any other party to a contract with
Avnet or the Avnet Group entice that entity;

 

-



to terminate its relationship with Avnet or the Avnet Group; or



-



substantially reduce its business with Avnet or the Avnet Group, or change the
terms and conditions of the business with Avnet or the Avnet Group in any
unfavorable way.

 

18.2. For the application of this article 18 “prospective client” means:
persons, companies, or any other entities that Avnet or the Avnet Group is
negotiating with, or has negotiated with a view to the supply of services or
goods to that person, company or other entity, except where Avnet or the Avnet
Group has decided that it does not wish to supply goods, or services to the
person, company or other entity in question.

 

18.3. The limitation imposed in this article 18 applies both during the term of
the Agreement and during a period of 12 months after the termination thereof.

 

Article 19 – Duties of Mr. Zammit upon termination 

 





--------------------------------------------------------------------------------

 



On termination of the Agreement, for whatever reason, Mr. Zammit must return to
Avnet immediately the following:

 

-



All business cards and credit cards issued to him by Avnet or the Avnet Group;

-



All documents containing Confidential Information (without making any copies)
that are in his possession;

-



Any keys to Avnet premises;

-



The company car and fuel card;

-



All materials pertaining to any intellectual property rights transferred to
Avnet; and

-



All other property, materials and equipment in his possession belonging to Avnet
or the Avnet Group.

 

Article 20 – Intellectual property rights

 

20.1. All systems, programs, software (object codes as well as source codes),
documents, databases, manuals, reports, trade secrets, inventions, improvements,
know-how and all other work created, designed, developed or produced by Mr.
Zammit, whether or not by using the facilities of Avnet, in the course of or in
relation with the performance of this Agreement, or that relate to the
activities of Avnet or the Avnet Group (the “Works”) shall remain or become the
exclusive property of Avnet. This exclusivity implies but is not limited to the
transfer and assignment of all intellectual and other proprietary rights in the
Works to Avnet. 

 

20.2. All intellectual and other proprietary rights in the Works (including but
not limited to copyrights, trademark rights, rights on databases, rights on
computer programs as well as patent rights) that have come into existence or
will come into existence in the course of or in relation with the performance of
this Agreement are immediately transferred and assigned to Avnet as from their
coming into existence or, as from the execution of this Agreement for rights
already in existence at the time of contracting.

 

20.3. The transfer and assignment of these intellectual and other proprietary
rights in the Works includes, but is not limited to the transfer and assignment
of the right to reproduce, modify, translate, adapt, use to make derivative
works, distribute, rent, lend and/or communicate the Works to the public,
partially or completely, in each and any way, for internal (including but not
limited to research and development) and external use. The transfer and
assignment is valid for all countries, in the most extensive way possible as
permitted by law, without limitation in time other than the legal duration of
validity of these rights and without further payment than the Total Compensation
as provided for performing this Agreement.

 

20.4. Mr. Zammit undertakes to fully inform Avnet, upon first demand of Avnet,
that he has created, designed, developed or produced certain Works. Mr. Zammit
undertakes to fully communicate all information and know-how in relation to the
Works to Avnet, and this immediately upon the creation, design, development or
production of the Works.

 

20.5. Should Avnet decide, without having any obligations whatsoever, to file
for any registered intellectual property rights in relation to a Work, Mr.
Zammit undertakes, upon first demand of Avnet,



--------------------------------------------------------------------------------

 



upon expenses borne by Avnet, to provide all necessary or useful cooperation and
to provide and sign all documents in order to permit, facilitate or accelerate
any application for any registered intellectual property right. Mr. Zammit
undertakes not to apply for any registered intellectual property right nor to
ask a third party to apply for a registered intellectual property right related
to the Works without the written express authorization of Avnet.

 

20.6. Avnet has the exclusive right to decide, when and how, to exploit the
Works.  Works that have not been exploited remain the exclusive property of
Avnet. Avnet can adapt and modify the Works as it deems appropriate in order to
exploit the Works. Mr. Zammit agrees not to oppose the adaptation or the
modification of the Works. Mr. Zammit agrees that Avnet may exploit the Works
without mentioning Mr. Zammit’s name.

 

Article 21 – Nullity

 

If one or several provisions of the Agreement are held to be void in whole or in
part, the remaining provisions will not be affected by the nullity and will
consequently continue to be valid.

 

Article 22 – Previous agreements

 

The present agreement cancels and replaces all previous contracts, agreements,
arrangements that might have been previously concluded, verbally or by written,
between Mr. Zammit and the Avnet Group with the same subject.

 

Article 23 – Miscellaneous

 

23.1. Any amendment to this agreement has to be agreed upon in writing by the
Parties.

 

23.2. Any notification shall be made at the residence or at the registered
offices of the Parties as above-mentioned unless the modification of the
residence or the registered offices has been previously communicated in writing
to the other Party in accordance with this provision.

 

Article 24 – Applicable law and arbitration

 

24.1. The present agreement is governed by Belgian law.

 

24.2. In case of any dispute in connection with the conclusion, the existence,
the validity, the interpretation, the execution and/or the termination of the
Agreement, the Parties will endeavor to settle the dispute by amicable
agreement. Failing that, the dispute shall be exclusively and finally settled
under the Belgian Center for Arbitration and Mediation Rules of Arbitration
(CEPANI) by three arbitrators appointed in accordance with those rules. The
language of the procedure shall be [French/Dutch] and the place of arbitration
shall be Brussels.    

 

Article 25 – Elimination of Avnet Europe Executive BVBA

 





--------------------------------------------------------------------------------

 



In the event the management structure of the Avnet Group is modified without
elimination of Mr. Zammit’s position, but with the effect that Avnet Europe
Executive BVBA ceases to exist or operate, Mr. Zammit shall have the right to be
re-employed by another Avnet Group company in the same or a similar position,
provided Mr. Zammit consents, without additional claims, to the transfer of his
employment agreement to another Avnet Group company, providing for a
remuneration package globally equivalent to Mr. Zammit’s remuneration package
before such transfer, and providing for the taking-over of his accrued length of
service within the Avnet Group.

 

The present agreement, including the annex, contains 13 pages. It was made in
two original copies in Diegem, on October 1, 2015, both Parties acknowledging
receipt of one original copy duly signed by the other party.

 

 

 

/s/ Dirk De Vos “Read and approved”

For Avnet,

Dirk De Vos

 

 

/s/ Jan Hermans “Read and approved”

For Avnet,

Jan Hermans

 

 

/s/ Patrick Zammit “Read and approved”

Mr. Zammit







--------------------------------------------------------------------------------

 



BIJLAGE A / ANNEX A

 

Australië

Oostenrijk

België

Brazilië

Canada

China

Tsjechië

Denemarken

Frankrijk

Duitsland

Hong Kong

Hongarije

Indië

Indonesië

Ierland

Israël

Italië

Maleisië

Mexico

Nederland

Polen

Roemenië

Rusland

Singapore

Zuid-Afrika

Zuid-Korea

Spanje

Zweden

Zwitserland

Taiwan

Thailand

Turkije

Verenigde Arabische Emiraten

Verenigd Koninkrijk

Verenigde Staten van Amerika

Australia

Austria

Belgium

Brazil

Canada

China

Czech Republic

Denmark

France

Germany

Hong Kong

Hungary

India

Indonesia

Ireland

Israel

Italy

Malaysia

Mexico

Netherlands

Poland

Romania

Russian Federation

Singapore

South Africa

South Korea

Spain

Sweden

Switzerland

Taiwan

Thailand

Turkey

United Arab Emirates

United Kingdom

United States

 

 



--------------------------------------------------------------------------------